UNITED STATES DISTRICT COURT | BLECTR
SOUTHERN DISTRICT OF NEW YORK |

INTCATLT it)
AND AL sl phish

|
bee cig He Se OS |
1} DOCUMENT |

 

 

UNITED STATES OF AMERICA } —————
=-\-
No. 18-cr-373-1 (RJS)
ORDER
TYSHAWN BURGESS,
Defendant.

 

 

RICHARD J, SULLIVAN, Circuit Judge:

As stated on the record at the sentencing conference held March 3, 2020, IT IS HEREBY
ORDERED THAT the parties shall appear for a hearing pursuant to United States v. Fatico, 603
F.2d 1053 (2d Cir. 1979). The hearing will focus on: (i) the drug weight attributable to Defendant;
(ii) Defendant’s role in the criminal enterprise; and (iii) the acts of violence attributable to
Defendant. IT IS FURTHER ORDERED THAT the government shall submit a letter no later than
Wednesday, March 10, 2020, apprising the Court of counsel’s availability for such hearing, the
government’s expected witnesses and exhibits, and whether any of Defendant’s co-defendants

require the Court to resolve similar disputes.

SO ORDERED.
Dated: March 3, 2020
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
